                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )        No. 4:18 CR 156 CDP
                                          )
FERNANDO REYES,                           )
                                          )
      Defendant.                          )

                                      ORDER

      This matter is before the Court on defendant Fernando Reyes’ motion for

change of venue. All pretrial matters in this case were referred, under 28 U.S.C. §

636(b), to United States Magistrate Judge Nannette A. Baker. After a hearing and

briefing, Judge Baker issued a Report and Recommendation on the Motion to

Change Venue, which recommended that the motion should be denied.

Numerous other pretrial motions remain pending before Judge Baker.

      Defendant timely objected to the recommendation, and the parties have filed

additional briefs. I have conducted de novo review of all issues related to this

motion, including reviewing the briefs, listening to the recording of the hearing,

and considering the law. I conclude that Judge Baker’s decision is the correct

one, and I would have reached the same decision had I considered the motion in

the first instance. I will therefore adopt her Report and Recommendation and
deny the motion to transfer this case to the Middle District of Florida, Orlando

Division.

      Defendant admits that venue is proper in this district, and that transfer for

convenience is a decision committed to the discretion of the Court. Rule 21(b),

Fed. R. Crim. P., authorizes the court to transfer a case for trial, upon defendant’s

request, for “the convenience of the parties, any victim, and the witnesses, and in

the interests of justice.” Here defendant argues that he is located in Florida and

that his witnesses and documents, and his lawyer, are located there. He argues

that being away from his business for the length of time necessary for this trial

would disrupt his business and be expensive for him. The government counters

that the victim, who is of advanced age, is located here, the investigation has been

conducted from here, and Missouri is the location of the bulk of the government’s

documents. The government also points out that defendant has sought and

obtained relief from his bond’s restrictions on travel to allow him to travel for

recreation and vacation purposes for more time than the trial is expected to take,

and apparently that did not cause any undue hardship for his business. To the

extent defendant has argued that there are witnesses in Florida who he will call to

testify, I share the government’s skepticism that those witnesses actually have




                                         -2-
admissible evidence to offer, although, of course, I do not know exactly what the

defendant expects to present at trial.

       I conclude that Judge Baker correctly analyzed the case under the prevailing

standards, including the guidance offered by Platt v. Minnesota Mining & Mfg.

Co., 376 U.S. 240 (1964). Judge Baker correctly concluded that transfer is not

necessary for the convenience of the parties and witnesses, and is not in the

interests of justice.

       Accordingly,

       IT IS HEREBY ORDERED that the Report and Recommendation of the

United States Magistrate Judge [91] is SUSTAINED, ADOPTED, and

INCORPORATED herein.

       IT IS FURTHER ORDERED that defendant's motion to transfer venue

[31] is denied.



                                         ____________________________
                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE


Dated this 13th day of November, 2018.




                                          -3-
